Exhibit 10.2

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

WASHINGTON, D.C.

 

NEVADA FINANCIAL INSTITUTIONS DIVISION

 

LAS VEGAS, NEVADA

 

 

)

 

In the Matter of

)

STIPULATION AND CONSENT

 

)

TO THE ISSUANCE

NEVADA SECURITY BANK

)

OF AN ORDER

RENO, NEVADA

)

TO CEASE AND DESIST

 

)

 

(INSURED STATE NONMEMBER BANK)

)

FDIC-09-173b

 

)

 

 

Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF AN
ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”) by the Federal Deposit Insurance
Corporation (“FDIC”) and the Nevada Financial Institutions Division (“NFID”), it
is hereby stipulated and agreed by and between a representative of the Legal
Division of FDIC, the NFID, by and through its undersigned counsel, and Nevada
Security Bank, Reno, Nevada (“Bank”), as follows:

 

1.           The Bank has been advised of its right to receive a NOTICE OF
CHARGES AND OF HEARING (“NOTICE”) detailing the unsafe or unsound banking
practices and violations of law alleged to have been committed by the Bank and
of its right to a public hearing on the alleged charges under section 8(b)(1) of
the Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b)(1), and 658.115
(“Nevada Revised Statutes”), and has waived those rights.

 

2.           The Bank, solely for the purpose of this proceeding and without
admitting or denying any of the alleged charges of unsafe or unsound banking
practices and any violations of law, hereby consents and agrees to the issuance
of an ORDER TO CEASE AND DESIST (“ORDER”) by the FDIC and the NFID. The Bank
further stipulates and agrees that such

 

--------------------------------------------------------------------------------


 

ORDER will be deemed to be an order which has become final under the Act and the
Nevada Revised Statutes, and that said ORDER shall become effective upon its
issuance by the FDIC and the NFID, and fully enforceable by the FDIC and the
NFID pursuant to the provisions of the Act and the Nevada Revised Statutes.

 

3.           In the event the FDIC and the NFID accepts the CONSENT AGREEMENT
and issues the ORDER, it is agreed that no action to enforce said ORDER in the
United States District Court will be taken by the FDIC, and no action to enforce
said ORDER in State Superior Court will be taken by the NFID, unless the Bank or
any institution-affiliated party, as such term is defined in section 3(u) of the
Act, 12 U.S.C. § 1813(u), has violated or is about to violate any provision of
the ORDER.

 

4.           The Bank hereby waives:

 

(a)          The receipt of a NOTICE;

 

(b)         All defenses in this proceeding;

 

(c)          A public hearing for the purpose of taking evidence on such alleged
charges;

 

(d)         The filing of Proposed Findings of Fact and Conclusions of Law;

 

(e)          A recommended decision of an Administrative Law Judge; and

 

(f)          Exceptions and briefs with respect to such recommended decision.

 

2

--------------------------------------------------------------------------------


 

Dated: June 25, 2009

 

 

 

 

 

 

 

 

FEDERAL DEPOSIT INSURANCE

 

NEVADA SECURITY BANK

CORPORATION, LEGAL DIVISION

 

RENO, NEVADA

BY:

 

BY:

 

 

 

 

 

 

/s/ Sondea A. Pugley, for

 

/s/ Edward Allison

Iván Cintrón

 

Edward Allison

Deputy Regional Counsel

 

 

 

 

 

 

 

 

 

 

Robert Barone

 

 

 

 

 

 

NEVADA FINANCIAL INSTITUTIONS DIVISION

 

 

BY:

 

Marybel Batjer

 

 

 

 

 

 

/s/ Daniel Ebihara

 

/s/ Joe Boudeau

Daniel Ebihara

 

Joe Boudeau

Senior Deputy Attorney General for Nevada Financial

 

 

Institutions Division

 

 

 

 

/s/ Keith Capurro

 

 

Keith Capurro

 

 

 

 

 

 

 

 

/s/ Ed Coppin

 

 

Ed Coppin

 

 

 

 

 

 

 

 

/s/ Harold Giomi

 

 

Harold Giomi

 

 

 

 

 

 

 

 

/s/ Jesse Haw

 

 

Jesse Haw

 

 

 

 

 

 

 

 

/s/ David A. Funk

 

 

David A. Funk

 

 

 

 

 

Comprising the Board of Directors of

 

 

Nevada Security Bank, Reno, Nevada

 

3

--------------------------------------------------------------------------------